Citation Nr: 1002151	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-02 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel







INTRODUCTION

The Veteran had honorable active service from April 1967 to 
November 1968 and in the month of July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York. 


FINDINGS OF FACT

1.  The Veteran has received a diagnosis of PTSD.  

2.  The Veteran did not serve in combat during his active 
duty.  

3.  The Veteran's claimed in-service stressors [which include 
witnessing numerous explosions as well as fearing for his 
life, and seeing fellow servicemen die, from such explosions] 
are not corroborated by supporting evidence.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Assist And Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the Court has held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1)  veteran status; 
(2)  existence of a disability; (3)  a connection between the 
veteran's service and the disability; (4)  degree of 
disability; and (5)  effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court also explained that proper notification must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

Here, the VCAA duty to notify was satisfied by way of letter 
sent to the Veteran dated in May 2002 that fully addressed 
all notice elements.  This correspondence, which was issued 
prior to the RO's initial adjudication of the Veteran's 
claim, provided notification to the Veteran of what 
information and evidence was needed to substantiate his 
service connection claim and specified the information and 
evidence to be submitted by him and that which would be 
obtained by VA.  Further, this letter informed the Veteran of 
how a schedular rating and an effective date would be 
assigned if his claim were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in providing a 
medical examination when necessary.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159.  In this regard, the Board notes that all 
available evidence pertinent to this claim has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination relevant to his PTSD claim.  Importantly, 
however, as the Board will explain in the following decision, 
the Veteran's purported in-service stressors are not of 
sufficient detail to verify their occurrence.  As the claim 
for service connection for PTSD is being denied on the basis 
of a lack of verified in-service stressors, a remand to 
accord the Veteran a pertinent VA examination is not 
necessary.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); 
Charles v. Principi, 16 Vet. App. 370 (2002) & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

There is no suggestion in the current record that 
additional evidence, relevant to this matter, exists and 
can be procured.  Consequently, the Board concludes that 
no further evidentiary development of the Veteran's PTSD 
claim is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  See also, Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (which holds that remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The Board will, thus, proceed to consider this claim, 
based on the evidence of record.  

Service Connection For PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing this disability in accordance with 38 C.F.R. 
§ 4.125(a); (2) medical evidence of a link between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2009).  

Post-service medical records reflect diagnoses of PTSD.  
Clearly, therefore, the first requirement for the grant of 
service connection for PTSD has been met.  38 C.F.R. 
§ 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the veteran "engaged in combat with 
the enemy."  See 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.  

The Veteran asserts that, during his honorable active duty, 
he witnessed many explosions and people dying.  Also, because 
he was close to many of these explosions and only narrowly 
escaped,  he thought that he was likely to die.  See Report 
of March 2008 VA outpatient treatment session.  

Importantly, however, the Veteran's service personnel record 
do not reflect combat exposure.  While these documents 
reflect the Veteran's service in Vietnam from October 1967 
through November 1968, they do not indicate that he received 
any medals or decorations indicative of combat.  The 
Veteran's military occupational specialty (MOS) was Central 
Telephone Switchboard Operator, which is not indicative of 
combat.  

Because the service personnel records were prepared with the 
specific purpose of recording the Veteran's military 
occupational specialty and duties, they are akin to official 
records, which enjoy a high degree of probative value in the 
law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing 
that although formal rules of evidence do not apply before 
the Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision.); see also LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987).  Therefore, the 
provisions of 38 U.S.C.A. § 1154 are not applicable in this 
case.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Once independent 
verification of the stressor event has been submitted, the 
Veteran's personal exposure to the event may be implied by 
the evidence of record.  A Veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
Veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The Veteran was initially sent a PTSD questionnaire in May 
2002.  At that time, the Veteran was asked to complete and 
return the form in order to substantiate his claim and verify 
the stressors that he alleges caused his PTSD.  In the 
Veteran's December 2007 Substantive Appeal (VA Form 9), he 
alleges that he never received a PTSD questionnaire and 
should not be denied a claim based on a form he did not 
receive.  The Veteran stated that he would submit a completed 
PTSD questionnaire.  However, as of the April 2009 
Supplemental Statement of the Case, no PTSD questionnaire had 
been submitted, nor has the Veteran submitted any statements 
alleging any PTSD stressors.  

The Board is not required to accept a Veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, in 
rejecting the Veteran's self-reported account, the Board must 
articulate why his report is not sufficient.

The Veteran is competent to report events during service.  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

The lone record of the Veteran's stressors are contained in a 
statement to the Veteran psychiatrist that he witnessed 
explosions and people dying and that he feared for his own 
life.  Additionally, the Veteran has also not submitted any 
statements from witnesses or any other corroborating evidence 
to help verify his alleged PTSD stressors.  VA cannot attempt 
to verify these incidents without more details regarding the 
time, place, and name of people involved.  The Veteran has 
only provided general descriptions of service, with 
insufficient details regarding time, date and place or 
individuals involved.  Generally, anecdotal incidents such as 
these alleged events are not researchable, since incidents 
can only be officially researched if they have been reported 
and documented.  See 38 C.F.R. § 3.159 (c)(2)(i).  Thus, the 
Board finds that these alleged in- service stressors have not 
been verified.

In sum, the Board finds there is no credible supporting 
evidence to document the Veteran's alleged in-service 
stressors.  The Veteran was advised in the May 2002 letter 
from the RO to him that the RO would assist him in obtaining 
evidence, but that it was still his responsibility to support 
his claim with appropriate evidence.  The Board finds that 
the RO has done everything feasible to assist the Veteran by 
obtaining service records and VA treatment records, and 
furnishing the Veteran with the opportunity to return the 
PTSD questionnaire so that his stressors can be verified.  
However, none of these records provides credible supporting 
evidence to document the Veteran's alleged in-service 
stressors and the Veteran has failed to assist in his own 
claim.  Without credible supporting evidence for the 
Veteran's allegations of in service stressors, the Veteran's 
claim for PTSD is denied.  38 C.F.R. § 3.304(f) (2009).  

In reaching this decision, the Board acknowledges that the RO 
has characterized the issue on appeal as entitlement to 
service connection for PTSD "with [a] schizoaffective 
disorder."  Review of the claims folder indicates that the 
Veteran has pursued simply service connection for PTSD.  In 
this regard, the Board acknowledges that post-service 
treatment records reflect medical care for various other 
psychiatric disabilities, to include depression, a psychosis 
not otherwise specified, and an anxiety disorder not 
otherwise specified.  Significantly, however, the file 
contains no competent evidence of an association between 
these additional disorders and the Veteran's active duty.  
Consequently, consideration of the claim for service 
connection for a psychiatric disability other than PTSD is 
not necessary.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


